Citation Nr: 0204060	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  93-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for bronchial asthma with history of emphysema.

(The issue of whether the termination of total disability 
rating based on individual unemployability (TDIU) benefits 
effective May 1, 1981 was proper is addressed in a separate 
decision of the Board of Veterans' Appeals (Board).)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, dated in March 1992 and December 1996.  The 
March 1992 decision denied the veteran's claim of entitlement 
to TDIU benefits.  The December 1996 decision denied, in 
pertinent part, entitlement to an increased rating for 
bronchial asthma with history of emphysema.  The denial of 
entitlement to TDIU and increased rating for bronchial asthma 
were duly appealed and these appeals have been the subject of 
Board remands in November 1995, June 1997, October 1998, and 
August 1999.  Review of the actions performed by the RO 
reveal that the mandates of those remands have been fulfilled 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that the RO has accepted the veteran's April 
1999 substantive appeal of the denial of entitlement to an 
increased rating from bronchial asthma with history of 
emphysema as timely under 38 C.F.R. § 20.302 (2001). 

This appeal was also developed to include the issue of 
entitlement to a TDIU. This issue has been rendered moot by 
the Board's favorable reconsideration decision addressing the 
propriety of the termination of TDIU benefits effective May 
1, 1981.  Based upon that decision the veteran is currently 
entitled to TDIU benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.



2.  Prior to October 7, 1996, the veteran's service-connected 
bronchial asthma with history of emphysema was manifested 
primarily by occasional wheezing without medication or other 
treatment.

3.  Commencing October 7, 1996, the veteran's bronchial 
asthma with history of emphysema is manifested by pulmonary 
function testing showing FEV1 of 37 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
asthma before October 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

2.  The criteria for a schedular rating of 100 percent for 
asthma commencing October 7, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has issued final regulations to implement 
these statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that VA's duties to 
the veteran have been fulfilled with respect to the issue of 
entitlement to a rating greater than 60 percent for bronchial 
asthma with history of emphysema.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
Supplemental Statements of the Case, and Board remands have 
informed the veteran and his representative of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
The veteran is currently an inpatient in a VA nursing 
facility, and records from that facility are associated with 
the claims folder.  He has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete.

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needs to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).



Factual Background

In January 1947, the veteran was granted service connection 
for chronic bilateral bronchial asthma.  The veteran's 
service-connected disability was eventually rated as 60 
disabling in a rating decision dated in November 1961.  This 
rating was confirmed on appeal in a April 1962 Board 
decision.

The veteran has been examined periodically in the ensuing 
years.  Most recently, an April 1991 VA examination of the 
veteran's stomach noted that the veteran had no acute 
cardiopulmonary disease.  An X-ray examination of the chest 
showed lung fields were relatively clear with mildly 
accentuated basilar interstitial markings; active infiltrate 
was not identified.

In June 1991, the veteran was noted to have an occasional 
wheeze during an outpatient examination.  A diagnosis of 
chronic obstructive pulmonary disease (COPD) was noted.  He 
was noted to be on inhalers.

The veteran was admitted to a VA nursing facility in April 
1992 following an intracerebral hemorrhage.  Review of 
treatment notes from that facility is negative for complaint, 
treatment, or diagnosis relevant to the veteran's bronchial 
asthma with history of emphysema.

The veteran was examined for compensation purposes in March 
1996.  He was noted to have multiple medical problems 
including subacute left intracerebral hemorrhage with 
residual right hemiplegia, insulin dependent diabetes 
mellitus, hypertensive cardiovascular disease including a 
history of angina and congestive heart failure, chronic renal 
insufficiency perhaps related to hypertension, benign 
prostatic hypertrophy, history of nephrolithiasis, history of 
gout, a hiatal hernia, history of lower GI bleed and he had 
had a pneumothorax in the past as well.

The examiner reported that the veteran's most recent 
pulmonary function tests (PFTs) were reported in February 
1996.  The results were forced expiratory capacity (FEC) of 
2.26 or 47 percent predicted; forced expiratory volume in one 
second (FEV-1) of 1.35 or 37 percent predicted; peak flows 42 
percent predicted; forced expiratory flow rate (FEF) 25/75 
severely decreased to 14.7 percent predicted; and FEV-1/FEC 
ratio of 60 percent predicted.  After bronchodilators there 
was some improvement.  Diffusion capacity of carbon monoxide 
(DLCO) was normal.  His partial pressure (tension) of oxygen, 
artery (p02), was 82 with 95 percent saturation.  The results 
were said to be consistent with severe lung disease, most 
probably obstructive in nature, but the examiner would need 
full PFTs to rule out a restrictive component.  The examiner 
did not see any other PFTs available in the computer; 
however, there were some older tests revealing chronic lung 
disease in the veteran's claims file.  His last chest X-ray 
examination in December 1995 was noted to have shown no 
abnormality.

The examiner noted what he called important information on 
the case.  He discussed with nursing home personnel the 
veteran's recent history and asked about the veteran's lung 
problems and the need for any kind of inhalers or treatment 
or whether the veteran was known as an asthmatic type 
patient.  In the discussion the examiner talked with four 
people who had been there greater than six months on average.  
Only one person remembered the veteran wheezing a little bit 
when they put him to bed at night on only one instance.  The 
examiner concluded that the veteran was not known as having 
recurrent lung problems or wheezing.

The examiner noted that the veteran was not taking any 
metered dose inhalers, no Albuterol, no Atrovent, no Theo-
Dur, no inhaled corticosteroids or no oral Prednisone.  

On physical examination, the veteran's lungs were clear to 
auscultation against chest wall motion.  There was no 
clubbing, cyanosis or edema in his extremities.

The examiner noted that it would appear without full PFTs but 
with spirometry and lack of abnormal DLCO that the veteran 
had a fixed, severe obstructive defect.  This did not respond 
very well to bronchodilators; however, a restrictive 
component could not be ruled out.  He was on no medications 
whatsoever for this.  He had no as needed (prn) medications 
for it.  He was not known as an asthmatic veteran with asthma 
spells and although he reported having some breathing 
problems on a daily basis, this had not been substantiated by 
nursing home personnel which were the only two sources of 
information the examiner had, as well as the chart.  The 
examiner did not have evidence of recurrent significant 
problems.

VA hospitalization reports from August 1997 make no notation 
of asthma or emphysema.  The veteran's lungs were noted to be 
clear to auscultation and percussion.

Review of treatment notes from the year 2000 is negative for 
any notation of asthma or emphysema as an active problem.  
The veteran missed appointments scheduled in compliance with 
the Board's remands in September 2000 because he was an 
inpatient at the VA nursing facility and his condition could 
not be sufficiently stabilized.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for the 
respiratory system, effective October 7, 1996.  See 61 Fed. 
Reg. 46,720 (Sept. 5, 1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  Rhodan 
v. West, 12 Vet. App. 55, 57 (1998).  Therefore, before 
October 7, 1996, the Board may apply only the previous 
version of the rating criteria.  As of October 7, 1996, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The veteran's 60 percent disability rating is protected from 
reduction under 38 C.F.R. § 3.951(b) (2001) because it has 
been evaluated at 60 percent for more than 20 years.

According to the regulation in effect before October 7, 1996, 
the criteria under 38 C.F.R. § 4.97, Diagnostic Code 6602 
provide a 60 percent evaluation for bronchial asthma which is 
severe; frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  The next higher evaluation of 100 percent is 
provided for pronounced disability with asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

On and after October 7, 1996, the criteria under Diagnostic 
Code 6602 changed to allow a 60 percent evaluation for 
bronchial asthma with FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is provided for pulmonary function testing reveals FEV-1 less 
than 40-percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2001).   A Note to Diagnostic Code 6602 indicates that 
in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
60 percent for asthma under the rating criteria for 
respiratory disorders before October 7, 1996.  There is no 
evidence of pronounced disability, with asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health before October 7, 
1996.  In this respect, the Board notes that there is no 
competent medical evidence that the veteran has had an asthma 
attack for many years.  The examiner in March 1996 noted no 
objective medical evidence of asthma or emphysema save the 
PFT results.  Such test results are not part of the pre-
October 1996 rating criteria.  Therefore, the Board does not 
find that the veteran's disability picture is more 
appropriately represented by a 100 percent schedular 
evaluation under the previous rating criteria.  38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6602 (in effect prior to 
October 7, 1996).

Commencing October 7, 1996, the Board must apply both the old 
and revised regulations.  See Karnas.

Since October 7, 1996, the veteran has continued to exhibit 
no signs or symptoms of asthma save one reported instance of 
wheezing.  However, the veteran's reported PFT results in 
March 1996 clearly meet the criteria for a 100 percent 
schedular disability rating under the revised regulations.  
Although the veteran does not appear to have symptoms of 
asthma, the examiner noted that these results were secondary 
to probable obstructive pulmonary disease.  It is now well 
settled that in its decisions, the Board may not rely upon 
its own unsubstantiated medical opinion. Allday v. Brown, 
7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 495 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Despite 
many years of opportunity to obtain competent medical 
evidence that these results are not the result of the 
veteran's service-connected disability, these PFT results 
remain the most recent competent medical evidence.  
Therefore, the Board finds that the evidence supports a 100 
percent schedular rating under the amended version of 
Diagnostic Code 6602 effective October 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2001)

ORDER

A rating in excess of 60 percent for bronchial asthma with 
history of emphysema is denied prior to October 7, 1996.

Entitlement to an increased schedular evaluation of 100 
percent for bronchial asthma with history of emphysema is 
granted from October 7, 1996, subject to the regulations 
governing the payment of monetary awards.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

